Exhibit FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Chris Gale (646) 201-5431 cgale@evcgroup.com AngioDynamics Initiates Voluntary Recall of its Centros Catheter QUEENSBURY, N.Y. July 10, 2008 — AngioDynamics, Inc. (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists, nephrologists and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, announced today that it has initiated a voluntary recall of all hospital inventory of Centros™, its self-centering central venous catheter for dialysis. The Company became aware that the catheter cuff, a component intended to anchor the catheter in subquetaneous tissue, was inadequately attached to the catheter in a few instances, allowing movement of the catheter within the insertion site, leakage around the site, or the retention of the cuff in the tissue when the catheter is removed.AngioDynamics has identified the cause of the cuff problem and believes it is related to an outside manufacturer’s production process.
